— Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court abused its discretion in allowing the complainant to testify without inquiring into his capacity. No objection was raised by defendant with respect to capacity, and the issue is unpreserved (CPL 470.05 [2]). Were the issue properly before us, we would find no abuse of discretion (see, People v Rensing, 14 NY2d 210, 213). The Trial Judge inquired into the witness’s understanding of the proceedings, and she was satisfied that he had the capacity to testify. The record supports her conclusion. We have examined defendant’s other contention, and we find it to be without merit. (Appeal from judgment of Erie County Court, Wolfgang, J. — burglary, second degree; petit larceny.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.